Motion by the appellant for the release of certain documents, which the appellant contends contain Rosario and/or Brady material on an appeal from a judgment of the County Court, Nassau County, rendered January 26, 1989.
Upon the papers filed in support of the motion, and the papers submitted in opposition thereto, it is,
Ordered that the motion is denied as academic, since a new trial has been ordered.
The appellant may now seek appropriate discovery in the County Court, Nassau County. Lawrence, J. P., Ritter, Copertino and Santucci, JJ., concur.